Case 8:19-cv-02463-CEH-CPT Document 20 Filed 12/28/20 Page 1 of 2 PageID 1000


                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

PETER J. MATTIUCCI,

        Plaintiff,

v.                                                              Case No: 8:19-cv-2463-T-36CPT

ANDREW M. SAUL, Commissioner of
Social Security,

        Defendant.
                                              /

                                            ORDER

        This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Christopher P. Tuite on December 7, 2020 (Doc. 19). Magistrate Judge Tuite

recommends that: (1) The Commissioner’s decision be reversed and remanded for further

proceedings; (2) The Clerk of Court be directed to enter Judgment in the Plaintiff’s favor and to

close the case; and (3) The Court reserve jurisdiction on the matter of attorney’s fees and costs

pending further motion. Neither party has objected to the Report and Recommendation and the

time to do so has expired.

        After careful consideration of the Report and Recommendation of the Magistrate Judge, in

conjunction with an independent examination of the court file, the Court is of the opinion that the

Magistrate Judge’s Report and Recommendation should be adopted, confirmed, and approved in

all respects.

        Accordingly, it is hereby ORDERED and ADJUDGED as follows:

        (1)     The Report and Recommendation of the Magistrate Judge (Doc. 19) is ADOPTED,

                CONFIRMED, and APPROVED in all respects and is made a part of this Order

                for all purposes, including appellate review.
Case 8:19-cv-02463-CEH-CPT Document 20 Filed 12/28/20 Page 2 of 2 PageID 1001


       (2)    The final decision of the Commissioner is REVERSED.                 This case is

              REMANDED to the Commissioner for further proceedings.

       (3)    The Clerk is directed to terminate any pending motions, enter a judgment in favor

              of Plaintiff, and close this case.

       (4)    The Court reserves jurisdiction on the matter of attorney’s fees and costs pending

              further motion.

       DONE and ORDERED at Tampa, Florida on December 28, 2020.




Copies furnished to:
Counsel of Record
U.S. Magistrate Judge Christopher P. Tuite




                                                   2
